Among other devises and bequests, the Will of William Morgan of Berkeley county, (admitted to probat in 1788,) contained the following clause: — '“Item, as there will be a remainder of Band not already willed, it is my Will that, when the time is out that it is leased for, that it be sold to the highest bidder, and the money divided between six of my children, Abraham, George, Zaccheus, Raleigh, Sarah and Eleanor, to them and their heirs forever.”
Before the term, for which the land in the said clause mentioned was leased, had expired, (but after the death of the testator,) two of the said devisees, viz, George and Sarah (who was then the wife of Edward O. Williams,) died.
Shortly after the end of the term, the land was sold by Abraham Morgan the surviving Executor; and being advised that the legacies to George Morgan and Sarah Williams were vested interests, and did not lapse by their deaths, he paid one sixth part of the money arising from the sale to the representatives of the said George Morgan; and conveyed, to a purchaser from Edward O. Williams husband of the said Sarah, part of the said land; which conveyance the said Williams accepted in satisfaction of his title to receive the said legacy, as lawful representative of his deceased wife.
A suit in the Superior Court of Chancery for the Winchester District was brought by Walter B. Selby and Eleanor his wife, (who was late Eleanor Morgan one of the devisees aforesaid,) Margaret Morgan and others, widow and children of Zaccheus Morgan deceased, and Raleigh Morgan, against Abraham Morgan the surviving executor, Edward O. Williams, and the widow and children of George Morgan deceased; — the plaintiffs (according to their construction of the will,) contending that the legacies to the said George Morgan and Sarah Williams, lapsed, by their deaths, as aforesaid, before the x'term had expired, and ought to be refunded to the other devisees, (who were living at the time when the sale was to take place in pursuance of the Will,) and their representatives. The defendants by their answers maintained a contrary construction ; the facts being in substance agreed on both sides. Chancellor Carr, on hearing the Bill, Answers and Exhibits, dismissed the Bill with costs; and his decree, upon argument by Wickham for the appellants and Ceigh for the appel-lees, was affirmed by this Court.